DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed 11 March 2022 has been entered.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bosboom et al. (US 2019/0393070; Filed: Jun. 22, 2018; Pub. Date: Dec. 26, 2019) (“Bosboom”) in view of Bonora et al. (US 6,298,280) (“Bonora”) and Kaveh (US 5,905,850). Bosboom discloses:
Claim 1: a holding plate (FIG. 6/8, 240) having a holding surface (FIG. 6) adapted to be opposed to one side of a wafer (102); a suction holding portion (108) provided so as to be exposed to said holding surface for holding said wafer under suction in a noncontact fashion in the condition where the one side of said wafer is opposed to said holding surface (“Bernoulli pads 108”); three or more restricting members (608/612 and/or 602) for restricting the movement of said wafer with respect to said holding plate in a direction parallel to the one side of said wafer, each restricting member having a roller portion rotatable about its axis (FIG. 6), said roller portion being adapted to come into contact with the peripheral edge of said wafer held under suction by said suction holding portion, thereby restricting the movement of said wafer; and a moving unit (104/220/etc.) connected to said holding plate for moving said holding plate to thereby transfer said wafer, 

wherein at least one of said three or more restricting members includes a rotational drive portion (602) for rotating said roller portion about its axis to thereby rotate said wafer in the condition where said roller portion is in contact with the peripheral edge of said wafer;
Claim 4: wherein said rotational drive portion includes a rotating shaft (shaft of 602 and/or 602a) rotatable about its axis and a rotational drive source (index drive; paragraphs [0054]-[0055]) connected to said rotating shaft for rotating said rotating shaft, said rotating shaft being connected to said roller portion in said rotational drive portion, whereby when said rotational drive source is operated, said rotating shaft is rotated about its axis to thereby rotate said roller portion (FIG. 6).
Bosboom does not directly show:
Claim 1: first support portion; first link;
Claim 3: a camera unit for imaging the peripheral edge of said wafer in the condition where said wafer is held on said holding plate under suction, wherein the operation of said rotational drive portion is controlled according to an orientation of said wafer detected by said camera unit.
Bosboom does disclose fixed wafer mapper 802 in FIG. 8; however, it cannot be assumed that 802 is a camera unit.

Bonora shows a similar device having:
Claim 1: first support portion (104; “As a result, shaft 104 is capable of rotation about a z-axis and translation along the z-axis.”); first link (108);
for the purpose of increasing the maneuverability of the moving unit in order to avoid damaging or destroying the wafer on the moving unit during wafer transfer (column 3, lines 38-58). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of 
Claim 1: first support portion; first link;
for the purpose of increasing the maneuverability of the moving unit in order to avoid damaging or destroying the wafer on the moving unit during wafer transfer.
(It is noted that Bonora also has camera unit 150.)

Kaveh shows a similar device having:
Claim 3: a camera unit (108 or 230) for imaging the peripheral edge of said wafer in the condition where said wafer is held on said holding plate under suction, wherein the operation of said rotational drive portion is controlled according to an orientation of said wafer detected by said camera unit;
for the purpose of increasing the overall process speed for manufacturing wafers, but should still provide desired information on the precise orientation and alignment of individual wafers and providing improved tracking of wafers as they move through a processing facility (column 2, lines 55-64). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Bosboom as taught by Kaveh and include Kaveh’s similar device having:
Claim 3: a camera unit for imaging the peripheral edge of said wafer in the condition where said wafer is held on said holding plate under suction, wherein the operation of said rotational drive portion is controlled according to an orientation of said wafer detected by said camera unit;
for the purpose of increasing the overall process speed for manufacturing wafers, but should still provide desired information on the precise orientation and alignment of individual wafers and providing improved tracking of wafers as they move through a processing facility.
Response to Arguments
Applicant’s arguments, see pp. 6-8, filed 11 March 2022, with respect to the rejection(s) of claim(s) 1 and 3-4 under prior art rejections have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Bosboom, Bonora, and Kaveh.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD MCCLAIN whose telephone number is (571)272-7803. The examiner can normally be reached Monday through Friday from 8:30 a.m. to 5:00 p.m. and at gerald.mcclain@uspto.gov (see MPEP 502.03 (II)).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Gerald McClain/Primary Examiner, Art Unit 3652